The question here, of first complaint, was not present inPeople v. Corder, 244 Mich. 274. My Brother and I agree that repetitions are inadmissible.
Considering the age of the child, disclosed circumstances of the complaint and the fact that the child gave testimony (though not under oath), I think the first complaint admissible, not to establish the corpus delicti or as a part of the res gestæ, but to remove from consideration of her testimony a suspicion otherwise possible that, if violated, she instinctively would have made complaint; possibly not from sense of outrage but merely in innocence of comprehension of more than an extraordinary experience or happening. The repetitions, with details, were inadmissible, and, but for defendant's admissions of guilt, would call for a new trial.
For these reasons I concur in affirmance.
  McDONALD and POTTER, JJ., concurred with WIEST, C.J. *Page 329